McCLELLAND, J.,
concurring in part and dissenting in part:
I concur in the rejection of the first two assigned errors. I dissent from the Court’s reduction of the sentence. I would leave the sentence unchanged. Although there are extenuating circumstances surrounding the unauthorized absence and solicitation, the accused was also convicted of fraudulent enlistment, which preceded and had nothing to do with his mother’s death. To me, this conviction by itself largely justifies the sentence adjudged. Further, the Court seems to measure the appropriate sentence by the special court-martial’s jurisdictional limit on sentence. I do not agree with that approach.